Citation Nr: 1610706	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  10-46 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Propriety of interruption of the Vocational Rehabilitation and Employment (VRE) program in 2010.


REPRESENTATION

Veteran represented by:	Benjamin Krause, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to April 1991.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).

In February 2014, the Board denied the Veteran's claim.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in April 2015, on the basis of a Joint Motion for Remand (Joint Motion), vacated the denial and remanded the matter to the Board for further action.

The Veteran appeared at a hearing in June 2013 before a Veterans Law Judge who is no longer employed at the Board.  In December 2015, the Board sent the Veteran a letter asking him if he wished to have another Board hearing in this matter.  In January 2016, he declined to have another hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, remand is needed to associate to the claims file all documents relevant to the Veteran's eligibility and entitlement to VRE, to include the January 2010 decision on appeal.  Second, the Veteran must be afforded an Administrative Review by Central Office in accordance with 38 C.F.R. § 21.59 (2015).  Further, on remand, if VRE finds that further adverse actions are warranted, the AOJ must ensure all appropriate actions and notifications are afforded to Veteran.  See, e.g., M28R, Part III, Section C, Chapter 2; Part VI, Section A, Chapter 10.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all documents relevant to the Veteran's eligibility and entitlement to VRE, to include the January 2010 decision on appeal.

2.  Afford the Veteran an Administrative Review by Central Office in accordance with 38 C.F.R. § 21.59.  If VRE finds that further adverse actions are warranted, the AOJ must ensure all appropriate actions and notifications are afforded to Veteran.

3.  If, and only if, the Veteran perfects his appeal, should this issue be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


